84 N.Y.2d 879 (1994)
644 N.E.2d 1342
620 N.Y.S.2d 786
The People of the State of New York, Respondent,
v.
Antonio Tevaha, Appellant.
Court of Appeals of the State of New York.
Decided October 20, 1994.
Laura Burde, New York City, and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Daniel A. Lowenthal, III, and Joseph J. Dawson of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*880MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's sole claim of error  that he was denied a fair *881 trial when the court permitted testimony by the arresting officer regarding the general practices of drug sellers  has not been preserved for our review. Defense counsel simply made a general objection when the testimony was proffered, and failed to advise the trial court that the present claimed error was the basis for his objection. The word "objection" alone was insufficient to preserve the issue for our review (see, People v Fleming, 70 N.Y.2d 947, 948; People v West, 56 N.Y.2d 662, 663).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.